EXHIBIT 10.2

 

[g58351kui001.jpg]

 

RESTRICTED STOCK AWARD AGREEMENT

(NEOs)

 

This Award Agreement (this “Agreement”) is made effective as of
                               by and between Alteva, Inc., a New York
corporation (the “Company”), and                          (the “Participant”). 
This Agreement is made pursuant to the Alteva 2008 Long-Term Incentive Plan (the
“Plan”).  The purpose of this Agreement is to establish a written agreement
evidencing a Restricted Stock Award granted pursuant to the Plan.  All of the
terms and conditions of the Plan are fully incorporated herein by reference. 
Unless the context clearly indicates otherwise, defined terms used in this
Agreement shall have the meanings given to such terms in the Plan.  The term
“Shares” shall refer to shares of the common stock, par value $0.01 per share,
of the Company.

 

Section 1.              Restricted Stock Award.

 

(a)           Grant of Restricted Stock Award.  The Company hereby grants to the
Participant a Restricted Stock Award of                Shares under the terms
and conditions of this Agreement and the Plan.

 

(b)           Lapse of Restrictions.  The restrictions on transfer set forth in
Section 1(c) shall lapse and the Shares represented by this Agreement shall vest
as follows:

 

(i)            one-third of the Shares subject to the Restricted Stock Award
upon the date that is one year from the date of this Agreement if the
Participant continues to be employed by the Company on such date;

 

(ii)           an additional one-third of the Shares subject to the Restricted
Stock Award upon the date that is two years from the date of this Agreement if
the Participant continues to be employed by the Company on such date; and

 

(iii)          the remaining one-third of the Shares subject to the Restricted
Stock Award upon the date that is three years from the date of this Agreement if
the Participant continues to be employed by the Company on such date.

 

In the event of the Participant’s death or the termination of the Participant’s
employment or service to the Corporation or any Affiliate prior to the complete
lapse of the restrictions on the Shares, the unvested portion of the Shares
shall be forfeited as of the date of the Participant’s death or such
termination.

 

Notwithstanding anything else in this Agreement or the Plan to the contrary, the
restrictions on transfer set forth in Section 1(c) shall lapse and the Shares
represented by this Agreement shall vest immediately prior to and contingent
upon the occurrence of a Change in Control (as defined in the Plan) (regardless
of whether or not the Participant remains employed by the Company after the
Change in Control); provided that Participant is employed by the Company
immediately prior to such Change in Control.

 

--------------------------------------------------------------------------------


 

(c)           Restrictions on Transfer.  Until the restrictions on transfer of
the Shares  lapse as provided in Section 1(b), or as otherwise provided in the
Plan, no transfer of the Shares or any of the Participant’s rights with respect
to the Shares, whether voluntary or involuntary, by operation of law or
otherwise, shall be permitted. Unless the Committee determines otherwise, upon
any attempt to transfer the Shares or any rights with respect to the Shares
before the lapse of such restrictions, such Shares, and all of the rights
related thereto, shall be immediately forfeited by the Participant and
transferred to, and reacquired by, the Company without consideration of any
kind.

 

Section 2.              Tax Withholding.  The Participant shall pay to the
Company promptly upon request, and in any event at the time that the Participant
recognizes taxable income in respect to the Restricted Stock Award, an amount
equal to the taxes the Company determines it is required to withhold under
applicable tax laws with respect to the Restricted Stock Award.  The payment of
such withholding taxes  to the Company may be made by one of the following
methods:  (i) in cash or cash equivalents (including certified check or bank
check or wire transfer of immediately available funds); (ii) by the Company
withholding such taxes from any other compensation owed to the Participant by
the Company; or (iii) by the Participant directing the Company to retain the
number of shares equivalent to the withholding amount.  Fractional Shares shall
be settled in cash.

 

Section 3.              Issuance of Shares.  This Restricted Stock Award
initially will be evidenced by book-entry registration only, without the
issuance of a certificate representing such Shares.  The Company shall, provided
that the conditions to the lapse of restrictions specified in Section 1(b) are
satisfied, issue as promptly as practicable following each Vesting Period, a
certificate or certificates representing the portion of the vested Shares for
which a certificate or certificates have not been previously issued.

 

Section 4.              Miscellaneous.

 

(a)           Rights as a Shareholder.  Prior to the lapse of restrictions
specified in Section 1(b), the Participant shall have all of the other rights of
a shareholder with respect to the Shares so awarded, including, but not limited
to, the right to receive such cash dividends, if any, as may be declared on such
Shares from time to time and the right to vote (in person or by proxy) such
Shares at any meeting of shareholders of the Company.

 

(b)           No Right to Continued Employment.  The Participant’s right, if
any, to continue to serve the Company or any Affiliate as an Employee or
otherwise will not be enlarged or otherwise affected by this Agreement.  This
Agreement does not restrict the right of the Company or any Affiliate to
terminate the Participant’s employment at any time.

 

(c)           Amendment.  The Company may alter, amend or terminate the
Restricted Stock Award only with the Participant’s consent, except as otherwise
expressly provided by the Plan or this Agreement.

 

(d)           Notices.  All notices and other communications required or
permitted under this Agreement shall be written and shall be either delivered
personally or sent by registered or certified first-class mail, postage prepaid
and return receipt requested, or by telex or telecopier, addressed as follows: 
(i) if to the Company, to the Company’s corporate office at Alteva, Attention:
Corporate Secretary, 401 Market Street, Philadelphia, PA 19106; and (ii) if to
the Participant or his or her successor, to the address last furnished by such
person to the Company.  Each such notice and other communication delivered
personally shall be deemed to

 

2

--------------------------------------------------------------------------------


 

have been given when delivered.  Each such notice and other communication
delivered by mail shall be deemed to have been given when it is deposited in the
United States mail in the manner specified herein, and each such notice and
other communication delivered by telex or telecopier shall be deemed to have
been given when it is so transmitted and the appropriate answer-back is
received.  A party may change its address for the purpose hereof by giving
notice in accordance with the provisions of this Section 4(d).

 

(e)           Interpretation.  This Agreement is subject to and controlled by
the Plan.  Any inconsistency between this Agreement and the Plan shall be
resolved in favor of the Plan.  This Agreement is the final, complete and
exclusive expression of the understanding between the parties and supersedes any
prior or contemporaneous agreement or representation, oral or written, between
them.  Modification of this Agreement or waiver of a provision hereof must be
written and signed by the party to be bound.  In the event that any provision of
this Agreement shall be held to be illegal or unenforceable, such provision
shall be severed from this Agreement and the entire Agreement shall not fail on
account thereof, but shall otherwise remain in full force and effect.  As used
herein, the masculine pronoun shall include the feminine and the neuter, as
appropriate to the context.  Unless the context otherwise requires, references
herein to a “Section” means a Section of this Agreement.  Section headings
contained herein are for convenience only and shall not alter any of the
parties’ respective rights or obligations hereunder.

 

(f)            Section 409A.  This Agreement and the grant of the Restricted
Stock Award hereunder are intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Treasury Regulations and other official guidance issued thereunder, and this
Agreement and the Restricted Stock Award shall be administered and interpreted
in a manner that is consistent with such intention.

 

(g)           Governing Law.  This Agreement, to the extent not otherwise
governed by the Code or the laws of the United States, shall be governed by the
laws of the State of New York, without reference to principles of conflict of
laws, and construed accordingly.

 

(h)           Counterpart Execution.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original but all of
which together shall be deemed one and the same instrument.  Facsimile
signatures shall have the effect of actual signatures for purposes of this
Agreement.

 

IN WITNESS WHEREOF, this Agreement has been executed effective as of the date
first set forth above.

 

 

ALTEVA, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Participant

 

 

 

 

 

 

Name:

 

 

3

--------------------------------------------------------------------------------